1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         SOUTHERN DISTRICT OF CALIFORNIA
8
9    HOWARD APPEL, DAVID COHEN,                       Case No.: 18-cv-0873-BAS-MDD
     KEE PARTNERS, LLC, a Delaware
10
     limited liability company,
11                                                    ORDER ON EX PARTE
                                    Plaintiffs,       APPLICATION PURSUANT TO
12   v.                                               FED. R. CIV. P. 56(d) TO DEFER
13                                                    CONSIDERATION OF
     BOSTON NATIONAL TITLE                            DEFENDANT’S MOTION FOR
14   AGENCY, LLC, a Florida limited                   SUMMARY JUDGMENT
     liability company,
15
                                   Defendant.         [ECF NO. 44]
16
17
                    Presently before the Court is Plaintiffs’ Ex Parte Application to
18
     defer consideration of Defendant’s Motion for Summary Judgment and to
19
     allow time to take discovery pursuant to Federal Rule of Civil Procedure
20
     56(d). (ECF No. 44). Plaintiffs filed this Ex Parte Application on March 15,
21
     2019. (ECF No. 44). Defendant filed its opposition on March 19, 2019. (ECF
22
     No. 46).
23
          I.     Background
24
               Discovery opened in this case on August 8, 2018. (ECF No. 22).
25
     Defendant filed its MSJ on March 8, 2019, the deadline to bring such
26
     motions. (Id.; ECF No. 42). Apart from a few outstanding depositions that
27
                                                  1
                                                                        18-cv-0873-BAS-MDD
1    were the subject of individualized extensions, discovery also closed on March
2    8, 2019. (ECF No. 22). Despite having seven months to discover facts to
3    support their case, Plaintiffs contend they still require significant additional
4    discovery. Plaintiffs want to, “at a minimum[:]” (1) conduct discovery
5    resulting from the Rule 72 Objections; 1 (2) obtain communications that have
6    allegedly never been produced; (3) depose Keith Lewis regarding his MSJ
7    supporting declaration; (4) review the over 1,000 pages of documents
8    produced by Concierge; and (5) receive and review the transcripts of
9    depositions taken on March 11 and 12, 2019. (ECF No. 44 at 8). Plaintiffs
10   then claim they will need to do any follow-on discovery that results from the
11   proposed discovery. (Id.). Plaintiffs request that a new hearing date for
12   Defendant’s pending MSJ “be set only after Plaintiffs have received and
13   reviewed the discovery requested.” (Id. at 13).
14         In Plaintiffs’ Counsel’s declaration, Plaintiffs explain that through the
15   above proposed discovery, they seek facts to prove their case. This would
16   include: (1) what happened to their funds while on deposit with Boston
17   National; (2) who had control over the funds; (3) who was giving Boston
18   National direction concerning the funds; (4) why Boston National paid
19   Concierge more deference than it did to Plaintiffs with regard to their funds,
20   and whether or not that deference breached its fiduciary duties to Plaintiffs;
21   and (5) why Boston National did not do more to return Plaintiffs’ funds after
22
23
24   1The unredacted escrow account records have been the subject of significant motion
     practice in this and related litigation. (ECF Nos. 30, 31, 35, 36, 57, 58, 61, 63, 68; see
25   generally 18-cv-2617). This Court denied Plaintiffs’ request to compel the production of
     unredacted account records on January 14, 2019. (ECF No. 30). The Court then denied
26   Plaintiffs’ motion to reconsider that order on April 30, 2019. (ECF No. 68). In light of this
     ruling, Plaintiffs have nothing further to review than what has already been produced.
27
     Therefore, these documents cannot form the basis for reopening discovery.
                                                   2
                                                                               18-cv-0873-BAS-MDD
1    it became clear that the underlying transaction failed. (ECF No. 44-2, ¶ 7).
2    Defendant opposes Plaintiffs’ Application because Plaintiffs failed to
3    specifically state the facts they believe will be revealed through additional
4    discovery and how those facts will preclude summary judgment. (See
5    generally ECF No. 46).
6      II.     Legal Standard
7            District courts have “wide latitude in controlling discovery, and [their]
8    rulings will not be overturned in the absence of a clear abuse of discretion.”
9    State of California v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998) (quoting
10   Foster v. Arcata Assoc., Inc., 772 F.2d 1453, 1467 (9th Cir.1985)). Federal
11   Rule of Civil Procedure 56(d) permits a court to grant certain relief to the
12   nonmoving party when it “shows by affidavit or declaration that, for specified
13   reasons, it cannot present facts essential to justify its opposition [of a motion
14   for summary judgment].” The court may “(1) defer considering the [summary
15   judgment] motion or deny it; (2) allow time to obtain affidavits or
16   declarations or to take discovery; or (3) issue any other appropriate order.”
17   FED. R. CIV. P. 56(d). Rule 56(d) is designed to deal with “premature”
18   summary judgment motions, where the nonmoving party has not had a fair
19   opportunity to conduct discovery prior to filing its opposition. See Celotex
20   Corp. v. Catrett, 477 U.S. 317, 326 (1986).
21           Relief under Rule 56(d) is not a matter of right. The nonmoving party
22   must provide more than just “[b]are allegations or vague assertions of the
23   need for discovery.” Everson v. Leis, 556 F.3d 484, 493 (6th Cir. 2009).
24   Instead, they “must identify by affidavit the specific facts that further
25   discovery would reveal, and explain why those facts would preclude summary
26   judgment.” Tatum v. City & Cnty. of S.F., 441 F.3d 1090, 1100 (9th Cir.
27   2006).
                                               3
                                                                       18-cv-0873-BAS-MDD
1      III. Discussion
2         The Court finds that deferring consideration of Defendant’s MSJ and
3    granting Plaintiffs an unlimited time to continue their search for facts to
4    support their case is not warranted. Rule 56(d) is designed to prevent a party
5    from being “railroaded” by an opponent’s premature summary judgment
6    motion. See Celotex Corp., 477 U.S. at 326. That is not the case here.
7    Plaintiffs have had more than seven months to complete discovery.
8         Ninth Circuit case law clearly outlines a party’s burden in requesting
9    relief under Rule 56(d). The party must “identify the specific facts that
10   further discovery would reveal and explain why those facts would preclude
11   summary judgment.” Tatum, 441 F.3d at 1100 (emphasis added). Plaintiffs
12   have only identified the general discovery they wish to engage in, described
13   the documents they have not had time to review, and restate the general
14   allegations they must prove to prevail on their claims. Plaintiffs’ opposition
15   to the MSJ was not due until March 25, 2019. They had sufficient time to
16   identify the specific facts that would likely be revealed by the desired
17   discovery as required under the rule. They had an opportunity to explain
18   how those facts would preclude summary judgment. They failed to do so.
19        Plaintiffs instead claim they cannot inform the Court about any specific
20   facts they seek because that would “surely violate the Attorney Work-Product
21   doctrine.” (ECF No. 44 at 14). The Court fails to see how explaining the
22   basis for Plaintiffs’ request for additional time to complete discovery would
23   violate the work product doctrine. Therefore, the Court finds Plaintiffs failed
24   to meet their burden under Rule 56(d).
25        Even if Plaintiffs had met their burden, the Court concludes that
26   Plaintiffs’ concerns regarding past discovery or any failure to engage in
27   desired discovery is not good cause to reopen discovery after it has closed. To
                                             4
                                                                     18-cv-0873-BAS-MDD
1    the extent Plaintiffs contest the sufficiency of other discovery already
2    produced, per this Court’s Civil Chambers Rule IV. C. 2, discovery disputes
3    must be brought within 30 days or they are waived. A Rule 56(d) request is
4    not a substitute vehicle to bring discovery disputes after the time has lapsed.
5    To the extent Plaintiffs seek new opportunities to discover the facts they need
6    or additional time to review documents already produced, the Court does not
7    find good cause to further delay this case by reopening discovery.
8                                   CONCLUSION
9         Plaintiffs failed to meet their burden to show that additional time to
10   complete the voluminous discovery sought and the unlimited time in which to
11   review it is warranted. Accordingly, Plaintiffs’ Ex Parte Application
12   pursuant to Rule 56(d) is DENIED.
13        In light of Plaintiffs’ pending motion for leave to file a first amended
14   complaint, and after conferring with the District Judge, briefing on the MSJ
15   will remain stayed until further order by the District Judge.
16   However, no additional discovery will be permitted at this time unless
17   separately authorized by the Court.
18
19   Dated: May 9, 2019
20
21
22
23
24
25
26
27
                                             5
                                                                     18-cv-0873-BAS-MDD
